Citation Nr: 1243691	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  09-03 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for blackouts, to include as secondary to service-connected temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel






INTRODUCTION

The Veteran had active duty service from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina that denied a petition to reopen a claim for service connection for blackouts and headaches and denied service connection for depression.  The Veteran perfected an appeal on both issues in February 2009 and requested a Board hearing.  The Veteran withdrew his hearing request in February 2010.  

In February 2009, the RO awarded service connection for headaches as secondary to service-connected TMJ.  Consequently, the question of service connection for headaches is no longer before the Board.  

In April 2009, the Board denied the Veteran's petition to reopen a previously denied claim of service connection for psychiatric disability, which was originally filed in January 2006.  A claim for a specific psychiatric diagnosis, such as depression, is considered to encompass all psychiatric diagnoses raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the April 2009 Board decision included consideration of the claim of service connection for depression.  See id.; Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010).  The April 2009 Board decision denying a petition to reopen a claim for service connection for a psychiatric disability provided reasonable notice to the Veteran.  See id.  Hence, a question of service connection for depression is not now on appeal.  Although the Veteran filed another claim in December 2009, another claim to reopen has not since been developed for the Board's review.  This application to reopen is referred to the agency of original jurisdiction (AOJ) for adjudication.

In June 2009, the Veteran submitted service hospital records from September and October 1976 that were previously not of record.  The service hospital records concern inpatient treatment for a mandible fracture.  As the Veteran asserts that his blackouts are secondary to service-connected TMJ, the Board finds that these newly received service hospital records are pertinent to the claimed blackouts on appeal.  Under 38 C.F.R. § 3.156(c), the claim must be considered without regards to whether new and material evidence has been submitted.  As evident on the title page above, the issue has been recharacterized as an issue of service connection rather than a claim to reopen.  


REMAND

The United Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran was afforded a July 2008 VA neurological examination as part of his claim.  The examiner determined that the Veteran's headaches were secondary to service-connected TMJ muscle spasms.  He also noted that the Veteran reported two episodes of unexplained alterations of consciousness.  However, they had not recurred since the 1970s.  He did not provide any further comment on blackouts.  

For his claim, the Veteran contends that he has had blackouts associated with the in-service mandible fracture that occurred in service.  

Newly submitted service hospital records, dated in September and October 1976, show that the Veteran had a significant mandible fracture.  They do not show that blackouts or alterations of consciousness were reported during the hospitalization.  Service treatment records are otherwise negative for blackouts.  

Following service, the Veteran severely injured his left leg in a September 1982 motorcycle accident.  He had an above-the-knee amputation.  The available private medical records are silent as to whether he sustained any head injury.  

The evidence does not show ongoing medical treatment for episodes of altered consciousness at anytime.  However, September 1983 private medical records include a history of grand mal seizures without recent recurrence.  Other pertinent evidence includes a May 1998 VA cranial CT scan, which was negative.  

In April 1999, the Veteran began reporting that he had blackouts secondary to service-connected TMJ.  In October 2001, he reported having a significant blackout in 2000.  Beginning in January 2006, he started to assert that he had severe blackouts due to service-connected TMJ and that the September 1982 motorcycle accident resulted from a blackout.  

In January 2008, the Veteran filed his current claim and dated the onset of blackouts to 1977.  A similar report was given at the July 2008 VA neurological examination.  However, VA treatment records from January 2009 reflect that the Veteran was specifically queried about his history of blackouts and reported that they began in 1982 when he was hit in the head.  He changed his narrative the following month and stated that it was a blackout that had caused the motorcycle accident.  

In summary, the current evidence is conflicting as to the onset and nature of the claimed blackouts.  The Veteran was afforded a VA neurological examination in July 2008 that did not adequately evaluate his complaints about blackouts.  An updated medical opinion is needed, and ongoing VA treatment (VAMC) records must also be obtained.  Barr, 21 Vet. App. at 311-12; Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the Columbia, South Carolina VAMC beginning January 1, 2009.  

2.  After associating all updated VA treatment records with the claims folder or Virtual VA file, schedule the Veteran for a VA neurological examination.  The claims folder, including a copy of this remand, and access to Virtual VA file must be made available to the examiner.  

The examiner should interview the Veteran about his history of blackouts and conduct a clinical evaluation including any necessary tests and/or studies.  

The examiner should be asked to answer the following:

(a) Are the Veteran's reports of blackout or altered states of consciousness caused by his service-connected TMJ or are otherwise related to service, including any trauma experience when he sustained a fractured mandible?  Explain why or why not.  

(b) If the Veteran experiences blackouts or altered states of consciousness that are not caused by his service-connected TMJ, is any such problem in any way made worse by his service-connected TMJ?  Explain why or why not.

In formulating the medical opinions above, the examiner is directed to review the following:  narratives given by the Veteran throughout the record with varying dates of onset, September and October 1976 service hospital records, private medical records from September 1982 and September 1983, and VA treatment records from January 2009.  The medical reasons for accepting or rejecting the Veteran's statements regarding the nature and onset of disability should be set forth in detail.

If the examiner determines that an answer to any question cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, ensure that the examiner's report complies with this remand and undertake any additional evidentiary development deemed necessary.

4. After completing all development required to adjudicate the Veteran's claim, re-adjudicate this issue.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

